UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: June 1, 2011 THE X-CHANGE CORPORATION (Exact name of small business issuer as specified in its charter) Commission File Number: 002-41703 Nevada 90-0156146 (State of incorporation) (IRS Employer ID Number) 12655 North Central Expressway, Suite 1000 Dallas TX (Address of principal executive offices) (Zip Code) (972) 386-7350 (Registrant's telephone number) Check the appropriate box below if the Form 8 K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) [ ] Soliciting material pursuant to Rule 14a 12 under the Exchange Act (17 CFR 240.14a 12) [ ] Pre commencement communications pursuant to Rule 14d 2(b) under the Exchange Act (17 CFR 240.14d 2(b)) [ ] Pre commencement communications pursuant to Rule 13e 4(c) under the Exchange Act (17 CFR 240.13e 4(c)) ITEM 5.06- Change in Shell Company Status OnMay 31, 2011 The X-Change Corporation (“Company”) filed a form 8-K announcingthat it had closed on the purchase of theCasino Ship“Texas Star” located in Freeport, Texas from CJP Entertainment LLC, a Missouri corporation. The acquisition, development of a plan of operations and final stage negotiations of an operating agreement with a Nevada licensed operators remove the Company from Shell status ITEM 9.01 - Financial Statementsand Exhibits Exhibit No. Description of Exhibit Appraisal of Casino Ship SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. THE X-CHANGE CORPORATION Dated: June 1, 2011 By: /s/ Haviland Wright Haviland Wright Chief Executive Officer and Acting Chief Financial Officer 2
